JOANOS, Judge.
We disagree with appellant’s argument that the verdict rendered in this case was not responsive to the charge and insufficient to support a conviction, and in any event, the issue was not sufficiently raised before the trial court. See Lake v. State, 380 So.2d 1120 (Fla. 2d DCA 1980), and McClanahan v. State, 377 So.2d 240 (Fla. 2d DCA 1979).
As to appellant’s second argument, however, we agree that there is error in the adjudication, in that the judgment form reflects a crime other than the crime of which the jury found appellant guilty, possession of cannabis in' excess of twenty grams. Since this is an error in the adjudication, rather than a sentencing error, we remand for entry of a correct adjudication for possession of cannabis in excess of twenty grams.
AFFIRMED and REMANDED for entry of a correct adjudication.
LARRY G. SMITH and NIMMONS, JJ., concur.